                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


    PATRICIA AND ANDRE STRICKLAND,                    )
                                                      )
                                                      )
                         Plaintiffs,                  )
                                                      )
                 v.                                   )   CIVIL ACTION NO. 5:18-CV-447 (MTT)
                                                      )
                                                      )
    WELLS FARGO, et al.                               )
                                                      )
                         Defendants.                  )

                                                ORDER

        The Defendants have moved to remand this case to the Superior Court of Butts

County because (1) the Plaintiffs failed to adhere to the requirements of 28 U.S.C. §§

1441 and 1446; (2) any purported removal is untimely; and (3) the Plaintiffs have not

sufficiently alleged federal jurisdiction. Doc. 9 at 1. That motion is GRANTED.

        On December 5, 2018, the Plaintiffs filed a notice of removal in this Court,

seeking to remove a case that they brought in the Superior Court of Butts County. 1

Doc. 1. As an initial matter, a plaintiff is not entitled to remove an action to federal court.

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 106-08 (1941); 28 U.S.C. § 1441.

Therefore, the Defendants’ motion to remand may be granted on that ground alone.

        Moreover, pursuant to 28 U.S.C. §§ 1446(a) and (b), a defendant seeking to

remove a case from a state court must file in the district court a notice of removal “within

30 days after the receipt by the defendant, through service or otherwise, of a copy of the



1 On December 17, 2018, the Plaintiffs filed an amended notice of removal, which is almost identical to
their initial notice. Doc. 6.
initial pleading setting forth the claim for relief upon which such action or proceeding is

based,” and must include with that notice a copy of all process, pleadings, and orders

served on the defendant. The Plaintiffs have failed to comply with these removal

requirements. Apart from not being defendants in the state court action, the Plaintiffs

did not attach their process or complaint to their notice of removal. The Defendants did,

however, attach those documents to their motion. Doc. 10-1. These documents show

that the Plaintiffs served the Defendants with their complaint on October 25, 2018. Id.

at 15. Because the Plaintiffs did not file their notice of removal until December 5, 2018,

that is clearly beyond the 30-day window in which the Plaintiffs may seek removal.

Accordingly, the Defendants’ motion may also be granted based on the Plaintiffs’ failure

to comply with the removal requirements.

       Finally, it appears the Court lacks subject matter jurisdiction over this case. The

Plaintiffs purport to remove the action based on admiralty and maritime jurisdiction,

stating their action “is a civil action and an Admiralty and Maritime claim under FRCP

Rule 9H of which this Court has original jurisdiction under 28 U.S.C. § 1333. . . .” Doc.

1 at 2. However, based on the Plaintiff’s complaint, most of which is nonsensical, it

seems the Plaintiffs are alleging that the Defendants committed fraud relating to the

foreclosure of the Plaintiffs’ property. See generally Doc. 10-1. Clearly, this claim does

not arise under admiralty or maritime law, nor do the Plaintiffs allege in their complaint a

violation of any applicable federal statute or that the citizenship of the parties are

diverse. Thus, because the Court lacks original jurisdiction, the Plaintiffs’ case must be

remanded. 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.”).



                                             -2-
      For the foregoing reasons, the Defendants’ motion (Doc. 9) is GRANTED.

Accordingly, the Plaintiffs’ case is REMANDED to the Superior Court of Butts County,

and the Plaintiffs’ pending motions (Docs. 2; 3) are TERMINATED. The clerk shall mail

a copy of this Order to the Clerk of Court for the Superior Court of Butts County.

      SO ORDERED, this 13th day of January, 2019.


                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -3-
